PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/283,060
Filing Date: 30 Sep 2016
Appellant(s): International Business Machines Corporation



__________________
Wayne Bailey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 29, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 24-25, 27-28, 32-34, 36, 38-39, 41-45, 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hun Lim et al., US 2014/0181683 A1 in view of Benjamin Smith et al., US 2017/0359189 A1 and further in view of Adrian Wong et al., US 2013/0069985 A1.



Independent claim 21, Lim discloses a computer-implemented method of invoking a function of a mixed reality interaction enabled object on a computing system, the computer-implemented method comprising:

determining by the computing system whether there is one or more mixed reality interaction enabled objects at a location (i.e. recognize external devices) (Para 102),
wherein determining whether there is one or more mixed reality interaction enabled objects at a location includes discovering whether any mixed reality interaction enabled devices are within a defined distance threshold from the data processing system (i.e. a camera of a user device is used to capture a device the user desires to control - Para 175, 178-179;  an external device is recognized - Para 100, 102 - and determined to be within a distance allowed for a short distance communication connection - Para 154);

in response to determining that there is one or more mixed reality interaction enabled objects at the location, enabling a user to select at least one of the one or more mixed reality interaction enabled objects with which to interact (i.e. when an external device is recognized – Para 100, 102 – and determined to be within a distance allowed for a short distance communication connection - Para 154 - a user can select an external device to control - Fig. 29; Para 351);

obtaining, in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact (i.e. user input information provides a request or selection – Para 58, 60, 74), from at least one of (i) the selected at least one of the one or more mixed reality interaction enabled objects and (ii) a physical medium on the selected at least one of the one or more mixed reality interaction enabled objects, an interface showing an application program interface and functions corresponding to the selected at least one or more mixed reality interaction enabled objects (i.e. transmit user interface of selected external device – abstract, Para 74; external device application information – Para 111 - is communicated to user device(s) via tag/chip – Para 139, 344-347; Fig. 6 “S603”; Fig. 7 “S701”; external device information displayed as augmented reality information in the user device – Para 99);

displaying, in response to obtaining the interface, on a display system associated with the data processing system the available functions (i.e. transmit application information for the user interface - Para 146, 179; provide information as augmented reality info – Para 174; Fig. 21 “2130”; Fig. 25 “2530”); and

invoking, upon the user selecting at least one of the available functions, the at least one selected available function (i.e. executing a function on the external device based on a control command from a user device, e.g. executing a function of calling a contact list - Para 220-222), wherein determining whether there is one or more mixed reality interaction enabled objects at the location includes the determined one or more mixed reality interaction enabled objects providing a cue to the data processing system, the cue informing the data processing system that the determined one or more mixed reality interaction enabled objects are real objects in a mixed reality environment where the real objects co-exist with virtual reality objects (i.e. images acquired by camera are recognized using by extracting a feature of an image of an object - Para 100).

Lim fails to disclose obtaining, in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact, from at least one of (i) the selected at least one of the one or more mixed reality interaction enabled objects and (ii) a physical medium on the selected at least one of the one or more mixed reality interaction enabled objects, an interface showing a set of application program interfaces and functions corresponding to the selected at least one or more mixed reality interaction enabled objects, which Smith discloses  (i.e. select a group of accessories, e.g. mixed reality enabled objects - Fig. 7, 26 “2602”; for a group of accessories, obtain the controls, e.g. interface - Fig. 13; Para 137; displaying an interface including controls for accessories having commonality - Para 138; Fig. 13).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Smith’s obtaining, in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact, from at least one of (i) the selected at least one of the one or more mixed reality interaction enabled objects and (ii) a physical medium on the selected at least one of the one or more mixed reality interaction enabled objects, an interface showing a set of application program interfaces and functions corresponding to the selected at least one or more mixed reality interaction enabled objects with the method of Lim because Smith’s display interface including command controls that enable actuation of a function of an external device, which Lim teaches may be enabled for use in a mixed reality environment, yields predictable results of displaying an interface and functions for a mixed reality enabled object and additionally provides the advantage of enabling access and control of external mixed reality enabled objects via remote devices (Lim, Para 178; Smith, Para 2, 63).


Lim discloses recognizing external devices that are identified using object tracking technology (Para 100) and communicating with the external device based on near field communication via a tag (Fig. 28; Para 330; 345).


However, Lim fails to disclose wherein determining whether there is one or more mixed reality interaction enabled objects at the location includes the determined one or more mixed reality interaction enabled objects providing a cue to the user using the data processing system, the cue informing the user that the determined one or more mixed reality interaction enabled objects are real objects in a mixed reality environment where the real objects co-exist with virtual reality objects, which Wong discloses (i.e. the real object, displayed in an augmented reality experience with superimposed virtual controls, – Para 24, 25; abstract – is identified using near field communication, such as QR/bar code/ RFID tag, – Fig. 6 – to enable user interaction via a virtual control interface – Fig. 5).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Wong’s providing a cue to the user using the data processing system, the cue informing the user that the determined one or more mixed reality interaction enabled objects are real objects in a mixed reality environment where the real objects co-exist with virtual reality objects with the method of Lim in view of Smith because Lim and Wong each provide interaction with real objects via a mixed/virtual environment using a cue, which may vary in type to provide the benefit of indicating the real object to improve identification of the real object and enable interaction with the real object (Lim , Para 100; Wong, Para 25).



Claims 24, 33 and 38, Lim discloses the computer-implemented method of claim 21, further comprising: 

obtaining, in response to the user selecting two or more mixed reality interaction enabled objects with which to interact (Fig. 31), application information from each one of the two or more selected mixed reality interaction enabled objects (i.e. external device application information – Para 111 - is communicated to user devices – Para 139, 344-347; Fig. 6 “S603”; Fig. 7 “S701”; one user interface is displayed for controlling the external device, e.g. multiple windows - Fig. 31 “130_6, 130_7”; Para 359);

determining, using the obtained interface from each one of the two or more selected mixed reality interaction enabled objects, whether one of the two or more selected mixed reality interaction enabled objects has a function in common with at least another one of the two or more selected mixed reality interaction enabled objects (i.e. information is transmitted for selected external devices that are to be controlled by the user; the information includes the applicable functions for the external devices – Fig. 2; Para 359; multiple external devices can be controlled by a single user interface) (Fig. 31 “3103_1”; Para 359 -; executing a function on the external device based on a control command from a user device, e.g. executing a function of calling a contact list or powering on or off a device - Fig. 2; Para 220-222).

Lim in view of Wong fails to specifically disclose obtaining,… the interface from each one of the two or more selected mixed reality interaction enabled objects and displaying one application programming interface to the user displaying the common function.

However, Smith teaches obtaining, in response to the user selecting two or more mixed reality interaction enabled objects with which to interact (i.e. select a group of accessories, e.g. mixed reality enabled objects - Fig. 7, 26 “2602”), the interface from each one of the two or more selected mixed reality interaction enabled objects (i.e. for a group of accessories, obtain the controls, e.g. interface - Fig. 13; Para 137); and displaying one application programming interface to the user displaying the common function (i.e. displaying an interface including controls for accessories having commonality - Para 138; Fig. 13).

Lim also fails to specifically disclose invoking, upon the user selecting the common function, the common function on the two or more selected mixed reality interaction enabled objects having the common function, which Smith discloses (i.e. selecting the common control to change a setting of the accessory, e.g. change a volume setting of two speakers – Para 138).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include Smith’s obtaining,… the interface from each one of the two or more selected mixed reality interaction enabled objects and displaying one application programming interface to the user; displaying the common function and invoking, upon the user selecting the common function, the common function on the two or more selected mixed reality interaction enabled objects having the common function with the method of Lim in view of Wong because Lim and Smith each teach providing information including interfaces of devices to be commonly/similarly controlled, which Smith teaches identifying the commonality of control for devices to provide display of a single control to change a function of common devices, which provides the benefit of improving management of a group of accessories as if the accessories were a single accessory (Smith, abstract).



Claim 25, Lim discloses the computer-implemented method of claim 21, wherein the user transmits to users remote to the location the determined one or more mixed reality interaction enabled objects such that the remote users may interact with the determined one or more mixed reality interaction enabled objects (i.e. providing a temporary control authorization notification message that provides another user the ability to accept or rejection temporary control of external devices) (Para 107, 173; Fig. 9 “912”).







Claim 27, Lim discloses recognizing external devices that are identified using object tracking technology (Para 100), and communicating, based on near field communication via a tag, with the external device (Fig. 28; Para 330; 345).

However, Lim fails to disclose the computer-implemented method of claim  21, wherein the cue includes a visual cue displayed over the determined one or more mixed reality interaction enabled objects in a mixed reality interface associated with the data processing system, which Wong discloses (i.e. recognize optical identification, e.g. bar/QR code or RFID tag, of a real object – Para 25).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Wong’s wherein the cue includes a visual cue displayed over the determined one or more mixed reality interaction enabled objects in a mixed reality interface associated with the data processing system with the method of Lim in view of Smith because Lim and Wong each provide interaction with real objects via a mixed/virtual environment using a cue, which may vary in type to provide the benefit of indicating the real object to improve identification of the real object and enable interaction with the real object (Lim , Para 100; Wong, Para 25).





Claim 28, Lim discloses recognizing external devices that are identified using object tracking technology (Para 100) and communicating, based on near field communication via a tag, with the external device (Fig. 28; Para 330; 345).

Lim fails to disclose the computer-implemented method of claim 27, wherein the displayed visual cue is determined by the physical medium comprising one of radio frequency identification tags, bar codes, quick response codes, which Wong discloses   (i.e. recognize optical identification, e.g. bar/QR code or RFID tag, of a real object with – Para 25).

Similar rationale as applied in the rejection of claim 27 applies herein.



Independent claim 32, the claim is similar in scope to claim 21.  Therefore, similar rationale as applied in the rejection of claim 21 applies herein.



Claims 34 and 39, the corresponding rationale as applied in the rejection of claim 25 applies herein.


Independent claim 36, the claim is similar in scope to claim 21.  Therefore, similar rationale as applied in the rejection of claim 21 applies herein.



Claim 41, Lim discloses the computer-implemented method of claim 21, wherein the obtaining step further comprises: obtaining, from the selected at least one of the one or more mixed reality interaction enabled objects, a respective identifier and access authorization for each one of the selected at least one of the one or more mixed reality interaction enabled objects, wherein the respective identifier uniquely identifies a given each one of the selected at least one of the one or more mixed reality interaction enabled objects, and the respective access authorization represents information regarding whether a particular user or data processing system has authorization to access the given each one of the selected at least one of the one or more mixed reality interaction enabled objects (i.e. obtain identification information – Fig. 100 – including a name/network address/status, of external device – Para 102 – from a tag of the external device – Para 345; Fig. 28; access to control menu of real objects obtained from tables storing data identifying respective devices and corresponding levels of authorization for differing users - Fig. 2).  




Claim 42, Lim discloses the computer-implemented method of claim 41, wherein the one or more mixed reality interaction enabled objects comprises a plurality of mixed reality interaction enabled objects (i.e. the first user device connects/pairs with multiple external devices, e.g. real objects – Para 112), and further comprising: implementing communication between the data processing system and the plurality of mixed reality interaction enabled objects using different standard protocols that take into account proximity and connectivity between the data processing system and the plurality of mixed reality interaction enabled objects (i.e. differing communication methods, e.g. Bluetooth/LAN communication, established with the external devices – Para 121 – to communicate using short distance communication – Fig. 5, 6 – and open a communication session based on connection acceptance – Para 121, 136, 137).  




Claim 43, Lim discloses the computer-implemented method of claim 41, further comprising: storing the respective identifier and access authorization obtained from each one of the selected at least one of the one or more mixed reality interaction enabled objects in an object profile database maintained by the data processing system (i.e. tables storing data, e.g. device name, identifying respective devices and corresponding levels of authorization for a user - Fig. 2); Page 7 of 12 

Flores et al. - 15/283,060storing a user identifier of the user and a device identifier of the data processing system in a user profile database maintained by the data processing system (i.e. tables storing data identifying a user and authorization for respective devices - Fig. 3; Para 86); 

analyzing data retrieved from the object profile database and the user profile database to control functionality of the selected at least one of the one or more mixed reality interaction enabled objects (i.e. use table data of authorization tables to control the real object - Fig. 2, 3, 19; Para 91).  




Claim 44, Lim discloses the computer-implemented method of claim 21, further comprising: responsive to determining that the user is focusing attention on a particular one of the one or more mixed reality interaction enabled objects, determining whether the user has authorization to access functionality of the particular one of the one or more mixed reality interaction enabled objects (i.e. upon user intent to interact/control a real object, the user’s authorization is determined - Fig. 2, 3; Para 92, 175); and 

responsive to determining that the user has authorization to access the functionality of the particular one of the one or more mixed reality interaction enabled objects, prompting the user for a selection of the particular one of the one or more mixed reality interaction enabled objects (i.e. user prompted to select/accept control of real objects/devices after user determined to be an authorized user – Fig. 2, 3; Para 97; Fig. 9 “912”, Para 173).  



Claim 45, Lim discloses the computer-implemented method of claim 44, further comprising: responsive to the user selecting the particular one of the one or more mixed reality interaction enabled objects, displaying a function interface comprising a menu of available functions for the particular one of the one or more mixed reality interaction enabled objects (i.e. user interaction with a real object provides display of a menu/control interface associated with the real object - Fig. 9 “920, 930”).


Claim 47, the corresponding rationale as applied in the rejection of claim 32 applies herein.


Claim 48, the corresponding rationale as applied in the rejection of claims 27 and 28 apply herein.




(2) Response to Argument

I.  Group 1 (claims 21, 24, 32, 33, 36 and 38)


Appellant argues (p. 13) claim 21 erroneously rejected due to 1) obtaining an interface from at least one of (i) the selected at least one of the one or more mixed reality interaction enabled objects and (ii) a physical medium on the selected at least one of the one or more mixed reality interaction enabled objects.

In response, Lim teaches in response to user selection/input transmitting an interface of the selected external device (Para 74, 99, abstract).  Lim additionally discloses the device application interface may be communicated via a tag/chip (Para 139, 344-347; Fig. 6 “S603” Fig. 7 “S701”).  Thus, Lim discloses obtaining an interface from either the one or more mixed reality interaction enabled objects or a physical medium on the selected one or more mixed reality interaction enabled objects.  Additionally, the teaching of Smith discloses obtaining more mixed reality interaction enabled objects via a home daemon that collects and sends user interface information to a home application for presentation to the user (Para 81, 86, 110, 160, 196).  Thus, the teaching of Lim discloses an indirect method of displaying an interface associated with a selected object, while the teaching of Smith identifies both a direct and indirect method of providing display of an interface in response to object selection. Therefore, the combined teaching of Lim and Smith disclose obtaining an interface from at least one of (i) the selected at least one of the one or more mixed reality interaction enabled objects and (ii) a physical medium on the selected at least one of the one or more mixed reality interaction enabled objects.


Appellant argues (p. 13) claim 21 erroneously rejected due to 2) obtaining an interface in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact prima facie obviousness deficiencies  

In response, Lim discloses either of a first user device or a second user device, via an interactive service with the first user device, initiating a selection of an external device (abstract; Para 58, 60, 74) before obtaining control UI information of the selected external device (Para 74). Therefore, Lim discloses in response to the user selecting at least one of the one or more mixed reality interaction enabled objects with which to interact, obtaining an interface.


Appellant argues claim 21 (p. 13, Para 2) erroneously rejected due to contradictory statement regarding the Lim reference and the claimed ‘obtaining’ step/action, which Examiner acknowledged as being taught by Smith.

In response, Lim is identified as teaching “an interface showing an application program interface and functions corresponding to the selected at least one or more mixed reality interaction enabled objects”, while Smith is identified as teaching “an interface showing a set of application program interfaces and functions...”. Thus, the distinct teachings, when combined obviate the claimed features.


Appellant argues (p. 14) Smith does not disclose Fig. 7 elements “26” or “2602”.

In response, the non-final office action cites both Fig. 7 and Fig. 26 of Smith, wherein Fig. 26 includes element “2602” as disclosing an interface with multiple application /functions.  Therefore, Examiner maintains claim 21 is properly rejected.


Appellant additionally argues (p. 15) claim 21 is erroneously rejected as Lim fails to disclose mixed reality interaction enabled objects. 

In response, Lim teaches discovery/recognition of external devices (Para 100), which are used to generate an image including AR based information (Para 102). Additionally, Appellant’s Specification (Para 24) includes appliances as an exemplary type of mixed reality interaction enabled objects.  Thus, Lim’s ‘external devices’ correspond to the mixed reality interaction enabled objects as ‘real objects’. 


II. Group 2 (Claims 25, 34 and 39)


Appellant argues (p. 17-18) claim 25 has been erroneously rejected as cited portion of Lim fails to disclose a ‘user’ ‘transmitting’ the determined one or more mixed reality interaction enabled objects to other ‘users’.

In response, the mixed reality interaction enabled objects (as recited in independent claims 21, 32 and 36) are ‘real objects’. Thus, the claim is interpreted as ‘the user’ transmits ‘control’ of the mixed reality interaction enabled object to a remote user(s). Accordingly, Lim discloses initiating an interactive session with a remote user(s) that is transmitted ‘control’ of the mixed reality interaction enabled object (Fig. 20, 29). Therefore, Lim discloses ‘the user’ transmits the determined mixed reality interaction enabled objects to users remote to the location.  Therefore, the rejection of claim 25 is proper.




III. Group 3 (Claim 27)

Appellant argues (p. 20) claim 27 has been erroneously rejected as Wong fails to teach a visual cue displayed over the determined mixed reality interact enabled objects in a mixed reality interface.

In response, Lim discloses a visual cue is determined using a feature recognition of the external device (Para 100) and communicating with the external device based on near field communication via a tag (Fig. 28; Para 330; 345).   Additionally, Wong teaches (Fig. 3, 4) a mixed reality environment where the user (Fig. 6) sees the physical objects that are mixed reality interaction enabled objects having a QR code as a cue that is visible to the user.  The visible cue, e.g. QR code, informs the user that the real object, e.g. the mixed reality interaction enabled object, is capable of communication (Para 25) that enables the user to visualize virtual content (Fig. 6).   Thus, the combined teachings of Lim in view of Wong disclose a visual cue displayed over the determine one or more mixed reality interaction enabled objects.  Therefore, the rejection of claim 27 is proper.





IV. Group 4 (Claim 28)


Appellant argues (p. 22) claim 28 has been erroneously rejected as Lim in view of Wong fail to disclose ‘the displayed visual cue is determined by the physical medium’ as the fail to disclose how a visual cue is determined.

In response, Lim discloses a visual cue is determined using a feature recognition of the external device (Para 100) and communicating with the external device based on near field communication via a tag (Fig. 28; Para 330; 345).  Additionally, Wong recognizes optical identification of a real object, where optical identification not limited to exemplary types such as a bar/QR code or RFID tag (Para 25) are used to communicate a user interface. Thus, the combined teachings of Lim in view of Wong discloses how a ‘visual cue’ is determined.


V. Group 5 (Claims 41 and 42)

Appellant argues (p. 24-25) claim 41 has been erroneously rejected as Lim fails to disclose ‘obtaining’ a respective ‘identifier’ and ‘access authorization’ for each one of the selected at least one or more mixed reality interaction enabled objects; and the cited ‘Fig. 100’ of Lim is not included in the reference.

In response, Lim, Para 100, was cited throughout the rejection, such as in claim 21, with regard to recognizing/identifying device(s).  Thus, the citation to ‘Fig. 100’ for identifying information is a typographical error, but easily associated with previously cited ‘Para 100’ for the same disclosed feature throughout the Non-Final Office Action.   Additionally, cited portions of Lim (Fig. 2, 3, 19; Para 86, 91) illustrate tables storing data such as device names, level of authorization, user identifiers and authorization for respective devices, where the method of Lim uses the stored tabular data to control the real device(s), e.g. mixed reality interaction enabled objects, based on detected authorization.  Further, Lim teaches obtaining identification information, including device name and device status e.g. stored tabular data, from a device tag (Fig. 28).  Thus, Lim discloses ‘obtaining’ a respective ‘identifier’ and ‘access authorization’ for each one of the selected at least one or more mixed reality interaction enabled objects.  Accordingly, the rejection of claim 41 is proper.


VI. Group 6 (Claims 43)


Appellant argues (p. 26-27) Claim 43 has been erroneously rejected due to cited portions of Lim failing to disclose the steps of storing, in an object profile database, respective identifier and access authorization obtained from each mixed reality interaction enabled objects; storing user and device identifies in a user profile database; and analyzing data retrieved form the object profile databased and the user profile database to control functionality of mixed reality interaction enabled objects.

In response, cited portions of Lim (Fig. 2, 3, 19; Para 86, 91) illustrate tables storing data such as device names, level of authorization, user identifiers and authorization for respective devices, where the method of Lim uses the stored tabular data to control the real device(s), e.g. mixed reality interaction enabled objects, based on detected authorization.  Therefore, Lim dsicloses the steps of ‘storing’, ’storing’ and ‘analyzing’.  Thus, the rejection of claim 43 is proper.



VII. Group 7 (Claims 44 and 45)


Appellant argues (p. 30-31) claim 44 is erroneously rejected as Lim fails to disclose responsive to determining the user focusing attention on a particular one of the one or more mixed reality interaction enabled objects, determining whether the user has authorization to access functionality of the particular one of the one or more mixed reality interaction enabled objects.


In response, Lim discloses determining a user’s intent to interact with or control the real object, which correlates to a user focusing attention on an object.  Additionally, Lim discloses after determining the user’s intent to interact with the object, determining the user’s authorization to control the object, e.g. device (Fig. 2, 3, Para 92, 175).  Therefore, Lim discloses responsive to determining the user focusing attention on a particular one of the one or more mixed reality interaction enabled objects, determining whether the user has authorization to access functionality of the particular one of the one or more mixed reality interaction enabled objects.  Thus, the rejection of claim 44 is proper.


Appellant additionally argues (p. 31) claim 44 is erroneously rejected as Lim fails to disclose responsive to determining the user has authorization to access functionality of the particular one of the one or more mixed reality interaction enabled objects, prompting the user for a selection of the particular one of the one or more mixed reality interaction enabled objects.


In response, Lim discloses after determining the user to be an authorized user, the user is prompted to select control of the real object (Fig. 2, 3, 9 ”912”; Para 97, 173).  Therefore, Lim discloses responsive to determining the user has authorization to access functionality of the particular one of the one or more mixed reality interaction enabled objects, prompting the user for a selection of the particular one of the one or more mixed reality interaction enabled objects.  Thus, the rejection of claim 44 is proper.


VIII. Group 8 (Claim 47)

Appellant argues (p. 33) claim 47 has been erroneously rejected as the basis for rejecting rely on the rejection of claim 32, which does not include the feature of ‘providing a cue to the user’.  

In response, claim 47 relies upon the basis of rejection for claim 32, which relies upon the basis for rejection of claim 21 that includes a feature of ‘providing a cue’.  Therefore, the rejection of claim 47 is proper.



IX. Group 9 (Claim 48)

Appellant argues (p. 35) claim 48 is rejected in error for similar reasons as those described with respect to claims 27 and 28.

In response, claim 48 is not allowable based on similar rationale provided in the above response to Appellant’s Remarks for claims 27 and 28.



B. Claim 26

Appellant argues (p. 36) claim 26 is not address in the base obviousness rejection.

In response, claim 26 has a ‘Canceled’ status identifier in the amendment filed September 20, 2021.  Accordingly, the canceled claim has not been addressed.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Chante Harrison
/CHANTE E HARRISON/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
Conferees:
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.ant